Title: From Thomas Jefferson to George Washington, 22 October 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond October 22d. 1780.

I have this morning received certain information of the Arrival of a hostile fleet of about Sixty Sail in our bay. The debarkation of some light Horse in the Neighbourhood of Portsmouth seems to  indicate that, as the first scene of their action. We are endeavouring to collect as large a body to oppose them as we can arm: this will be lamentably inadequate if the Enemy be in any force; it is Mortifying to suppose it possible that a people able and zealous to contend with their Enemy should be reduced to fold their Arms for want of the means of defence; yet no resources that we know of, ensure us against this event. It has become necessary to divert to this new object a considerable part of the Aids we had destined for General Gates: we are still however sensible of the necessity of supporting him, and have left that part of our Country most Convenient to him uncalled on at present, that they may reinforce him as soon as Arms can be received. We have called to the Command of our forces, Generals Weeden, and Muhlenburg of the line and Nelson, and Stevens of the militia. You will be pleased to make to these such addition as you think necessary. As to aids of men I ask for none, knowing that if the late detachments of the Enemy should have left it safe for you to spare aids of that kind you will not await my application. Of the troops we shall be able to collect there is not a single man who ever saw the face of an Enemy. Whether the Convention Troops will be removed is not yet determined; this must depend on the force of the Enemy and the aspect of their Movements.
I have the honor to be, with the most perfect esteem & respect your Excellencies mo: Obt. & mo: hble Servt,

Th: Jefferson

